SUMMARY ORDER
Plaintiffs-Appellants Laurence Skelly and Ellen Burke, on behalf of a putative class, allege that Defendants-Appellants, including Plaintiffs’ former employer, Insurance Services Office, Inc., violated the Employee Retirement Income Security Act of 1974. The district court dismissed Plaintiffs’ claims by memorandum dated September 12, 2014, which was filed on September 15, 2014, Skelly v. Ins. Servs. Office, Inc., No. 12-8889, Doc. No. 50 (S.D.N.Y. Sept. 15, 2014), and order dated September 16, 2014. Plaintiffs now appeal.
We have considered all of Plaintiffs’ contentions on this appeal and have found them to be without merit. We AFFIRM for substantially the same reasons stated by the district court in its memorandum.